   Case 2:19-cv-05155-JLL-JAD Document 18 Filed 04/24/19 Page 1 of 2 PageID: 673




                                                                            April 24, 2019



Via ECF
Hon. Jose L. Linares
United States District Judge
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101


               Re:     Gentile v. Securities and Exchange Commission, Case No. 2:19-cv-05155-
                       JLL-JAD (D.N.J.)

Dear Judge Linares,

        This firm represents Guy Gentile in the above referenced matter. We write fully
cognizant of Your Honor’s ruling precluding no further reply memorandums in connection with
the two motions currently sub judice before the Court (under Fed. R. Civ. P. 65 (ECF No. 5) and
12(b)(6) (ECF No. 11). This letter is not to reply, but rather to bring to Your Honor’s attention
the fact that the SEC has taken a diametrically opposite position in the Florida subpoena
enforcement proceeding than that argued here. Specifically, while the SEC argued in this Court
that Gentile’s only avenue to challenge the investigation against him is in the subpoena
enforcement action in Florida, the SEC just argued before the Florida Court that Gentile is not
entitled to intervene in that action, either as a matter of right or permissive. We briefly provide
fuller support:

       In this case, the SEC has argued that no preliminary injunction should issue and the case
should be dismissed because:

       [t]he SEC’s investigation and the subpoenas [in Florida] are not final agency
       action, and Gentile has an adequate avenue for review of the SEC’s investigation.
       He may seek to challenge a Commission subpoena in the pending subpoena
       enforcement actions in the Southern District of Florida….Gentile’s ability to seek
       to intervene in the subpoena enforcement actions to assert the purported defenses
       he seeks to assert here constitutes an adequate remedy at law.

(ECF No. [] at 1, 17)(emphasis added). However, in a filing two days ago in one of the Southern
District of Florida actions (Securities Exchange Commission v. Marin (Case No. 19-mc-
20493)(S.D.Fl.)), the SEC argued that Gentile may not intervene in that action, notwithstanding
the fact the he and his businesses are the target of the unauthorized investigation and the subject
matter of the documents and testimony sought through the subpoenas at issue. The SEC asserted:
      Case 2:19-cv-05155-JLL-JAD Document 18 Filed 04/24/19 Page 2 of 2 PageID: 674


Hon. Jose L. Linares                            -2-                                 April 24, 2019


               “Gentile’s motion to intervene as of right under Rule 24(a)
               is futile. The Supreme Court has ruled that there is no
               intervention as of right in an administrative subpoena
               enforcement proceeding. Permissive intervention through a
               balancing of opposing equities is the only path to intervening
               under Rule 24(a) in this proceeding, but Gentile does not
               seek this. Nor would he have been successful had he sought
               it. The interest he claims – that the subpoenas at issue seek
               documents concerning him – is not a legally protectable
               interest.1 Without that, the path to permissive intervention is
               closed for Gentile and the inquiry ends. Moreover, he cannot
               meet any of the other required elements for permissive
               intervention and even if he could, the balance of opposing
               equities weighs against him.”

        Given the SEC’s argument in Florida, it is clear that its arguments in this Court arguing
that Your Honor lacks subject matter jurisdiction are without merit. A copy of the SEC’s
Response to Gentile’s Motion to Intervene in SEC v. Marin is attached hereto. Gentile
respectfully requests that the Court include this submission in the record on the pending motions
and consider the inconsistent positons that the SEC has taken.


                                                              Sincerely,




                                                              Adam C. Ford
                                                              Robert S. Landy (pro hac vice)
                                                              FORD O’BRIEN LLP
                                                              575 Fifth Avenue
                                                              17th Floor
                                                              New York, New York 10017

                                                              Counsel to Plaintiff Guy Gentile


(Enclosure – Exhibit A - SEC’s Response to Guy Gentile’s Motion to Intervene in SEC v. Marin,
(Case No. 19-mc-20493) (S.D.F.L.))


cc:      All Counsel of Record
         (by ECF)
